Tilzer, J. (concurring).
While I am in agreement with much of the views expressed in the dissenting opinion by Murphy, J., nevertheless, I feel that I am compelled to vote to dismiss the petition under constraint of Matter of United Press Assns. v. Vatente (308 N. Y. 71). I am firmly convinced that although the defendant’s rights are of great importance, the public also has rights which are to be considered and protected. The right of the public to know is one of utmost importance, not only to the defendant but serves to promote effectively the orderly administration of justice. The provisions for a public trial should not be defeated solely at the election of the defendant. A balancing of interest should be accorded and that is not accomplished when the public and press are completely barred from the courtroom.
In view of recent changes and progress in the law, this subject matter should be reviewed anew by the Court of Appeals.